NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN JOSE IGLESIAS-IGLESIAS, AKA                No.    20-70650
Geraldo Reyes,
                                                Agency No. A209-405-297
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 3, 2021
                            San Francisco, California

Before: WARDLAW and GOULD, Circuit Judges, and PREGERSON,** District
Judge.

      Petitioner Juan Jose Iglesias-Iglesias, a native and citizen of Mexico, seeks

review of a Board of Immigration Appeals (“BIA”) decision affirming an

Immigration Judge (“IJ”)’s denial of his application for asylum, withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Dean D. Pregerson, United States District Judge for
the Central District of California, sitting by designation.
removal, and relief under the Convention Against Torture (“CAT”). The petition

is DENIED with respect to asylum and withholding of removal, and GRANTED

with respect to CAT relief.

      We have jurisdiction under 8 U.S.C. § 1252(a). We review questions of law

de novo and the agency’s factual determinations for substantial evidence. Cordoba

v. Holder, 726 F.3d 1106, 1113 (9th Cir. 2013); Tamang v. Holder, 598 F.3d 1083,

1088 (9th Cir. 2010).

1.    For purposes of asylum, the proposed social group of “Mexicans suffering

from a severe psychotic illness” is too broad to constitute a “particular social

group.” See Matter of M-E-V-G-, 26 I. & N. Dec. 227, 239 (BIA 2014). The

American Psychiatric Association’s Diagnostic and Statistical Manual of Mental

Disorders (“DSM-V”) states that psychotic disorders are “heterogenous,” and

defines such disorders by abnormalities across five separate domains. “Locura,”

the defining characteristic of the proposed social group “locos,” refers to a “a

severe form of chronic psychosis.” “Locos,” therefore, also constitute too diffuse a

group to qualify as sufficiently particularized for asylum purposes. See Matter of

M-E-V-G-, 26 I. & N. Dec. at 239.

      The group “locos violentos,” encompassing violent people with severe

psychosis, is not vague or subjective. As described above, the DSM-V identifies

objective, if wide-ranging, features of psychotic disorders. See Acevedo Granados


                                          2
v. Garland, 992 F.3d 755, 762 (9th Cir. 2021) (distinguishing “intellectual

disability” as defined in the DSM-V from lay uses of the term). While the terms

“loco” and “violente” might be overbroad individually, when used in conjunction,

they limit each other and describe a particularized social group. See Temu v.

Holder, 740 F.3d 887, 895 (4th Cir. 2014) (concluding that “individuals with

bipolar disorder who exhibit outwardly erratic behavior” adequately defines a

particularized social group, where each of the descriptive terms alone would not).

      This reasoning applies with additional force to the proposed social group

comprised of “Mexicans with incurable delusional disorder who exhibit manic

symptoms and bizarre, grandiose delusions.” The DSM-V identifies “delusional

disorders” as a particular subset of psychotic disorders, and specifically defines the

terms “bizarre” and “grandiose” in the context of delusions. See Acevedo

Granados, 992 F.3d at 762. The proposed group is hardly diffuse, insofar as it

includes only those individuals who (1) suffer from delusional disorder, (2) are

incurable, (3) exhibit manic symptoms, and (4) exhibit delusions that are both (5)

bizarre and (6) grandiose, as used in the psychological, rather than lay, sense.

      Although some of the social groups Petitioner proposes are sufficiently

particularized, none is sufficiently distinct within Mexican society to qualify as a

“particular social group.” See Reyes v. Lynch, 842 F.3d 1125, 1131-33 (9th Cir.

2016). Although Petitioner argues that “locos violentos” are perceived as distinct


                                          3
from “locos” or from those suffering from “nervios,” Petitioner has not established

that any of those groups are viewed as distinct by Mexican society. Nor is there

any indication that the highly particularized group of “Mexicans with incurable

delusional disorder who exhibit manic symptoms and bizarre, grandiose delusions”

is viewed or treated as distinct. Lastly, with respect to “abandonados,” although

Petitioner contends that the term, as used in Mexican society, applies to severely

mentally disabled, institutionalized individuals who lack family support, the record

indicates that the term includes many other people as well, such as homeless

people who have no family. Furthermore, there is no evidence of a legal regime

specific to abandonados on par with the legislation explicitly tailored to certain

cooperating witnesses in Henriquez-Rivas v. Holder, 707 F.3d 1081, 1092 (9th Cir.

2013) (en banc).

      Because Petitioner cannot establish that he is a member of a cognizable

particular social group, his Petition for Review of the BIA’s denial of asylum is

DENIED.

2.    The standard for withholding of removal is more stringent than that for

asylum, requiring a “clear probability” of persecution on the basis of a protected

ground rather than a well-founded fear of persecution. See Canales-Vargas v.

Gonzales, 441 F.3d 739, 746 (9th Cir. 2006). Because Petitioner fails to meet the

lower threshold for asylum, he also fails to establish eligibility for withholding of


                                          4
removal.

3.    As to CAT relief, Petitioner must show that it is more likely than not that he

will be tortured “by or at the instigation of or with at the consent or acquiescence

of a public official or other person acting in an official capacity.” Zheng v.

Ashcroft, 332 F.3d 1186, 1188 (9th Cir. 2003) (citing 8 C.F.R. § 208.18(a)(1)).

The agency’s conclusion that Petitioner does not satisfy the standard for CAT

relief is not supported by substantial evidence. The record reveals the existence of

only two reform-minded “Hidalgo Model” institutions in all of Mexico, neither of

which is located in Petitioner’s home state. The record is also replete with

evidence, including official acknowledgement, of widespread abuses in Mexican

psychiatric institutions, including beatings, sexual abuse, physical restraints, lack

of medical care, lack of food, water, and clothing, and medically unnecessary,

forced psychotropic medication. Indeed, Mexican officials acknowledged that

patients suffer inhumane treatment at the psychiatric hospital in Oaxaca,

Petitioner’s home state. Given Petitioner’s mental illness and lack of support, it is

likely he would be institutionalized and subjected to such treatment.

      Whether the abuse Petitioner is likely to encounter is severe enough to meet

the definition of “torture” is a question of law. Ridore v. Holder, 696 F.3d 907,

915 (9th Cir. 2012). There appears to be no dispute that the severity of the abuses

common in Mexican psychiatric institutions rises to the level of torture. The


                                           5
record indicates, for example, that Mexican psychiatric hospitals regularly

administer medically unnecessary psychotropic drugs, and the IJ acknowledged

other “numerous and various . . . serious human rights abuses . . . , including sexual

abuse, the excessive use of restraints, intrusive medical procedures – including the

use of electroconvulsive therapy (ECT) and lobotomies —, . . . and the use of

isolation rooms . . . .”1

       “Torture” also requires the specific intent to harm. Villegas v. Mukasey, 523

F.3d 984, 988-89 (9th Cir. 2008). Specific intent is a question of fact. Guerra v.

Barr, 974 F.3d 909, 913 (9th Cir. 2020). Although the BIA ostensibly affirmed the

IJ’s “finding that respondent did not establish that . . . any harm would be

intentionally inflicted by Mexican officials,” the IJ never made any such explicit

finding.2 See fn. 2, supra. Rather, the IJ discussed efforts at reform when

evaluating the likelihood that Petitioner would be abused at all. The BIA’s

conclusion as to officials’ intent therefore constituted improper de novo

factfinding. See Rodriguez v. Holder, 683 F.3d 1164, 1170 (9th Cir. 2012).


1
  The IJ denied CAT relief not because these abuses do not meet the definition of
torture, but rather because the IJ concluded that Petitioner was not sufficiently
likely to be subjected to such practices. As discussed above, that conclusion is not
supported by substantial evidence.
2
  Although the IJ did refer to the Mexican government’s “efforts to improve the
treatment of psychiatric patients,” his discussion does not address the mental state
of those who inflict “abusive treatment,” and only uses the word “intent” in a
parenthetical quotation of Villegas.

                                          6
      Moreover, the BIA’s factual finding is not supported by substantial

evidence.3 We will uphold factual determinations “supported by reasonable,

substantial and probative evidence on the record considered as a whole.”

Mendoza-Alvarez v. Holder, 714 F.3d 1161, 1163 (9th Cir. 2013). The record is

clear that Mexican psychiatric institutions often forcibly administer psychotropic

medications not for any legitimate treatment purpose, but rather to coerce, control,

and subdue patients. See 8 C.F.R. § 1208.18(a)(1); (a)(4)(ii). Similarly, the record

indicates that hospital staff physically restrain patients as a means to control

behavior or “for fun,” employ shock therapy “as punishment,” and place patients in

isolation rooms without any medical purpose. Nor is there any evidence or

contention that sexual abuse of psychiatric patients somehow stems from a mere

“misunderstanding of the nature of psychiatric illness.” Villegas, 523 F.3d at 989.

      The record before us compels the conclusion that officials in Mexican

psychiatric hospitals commit “serious human rights abuses” not out of ignorance or

negligence, but rather with the specific intent to harm patients. Nor, given the facts

before us, can there be any serious doubt that, if removed to Mexico, Petitioner,



3
  Villegas is not to the contrary. There, substantial evidence supported the
conclusion that officials’ actions were the product of a “misunderstanding of the
nature of psychiatric illness.” Villegas, 523 F.3d at 989. The record before us here
does not support a similar conclusion, for the reasons stated herein. And, as the
Villegas court itself recognized, “we must assess the conditions as they currently
exist.” Id.

                                           7
who presents as manic and has been diagnosed with delusional disorder of a

“[g]randiose type with bizarre content,” is likely to be institutionalized and

subjected to inhumane treatment rising to the level of torture. Accordingly, we

remand solely for the agency to grant deferral of removal under CAT. See

Xochihua-Jaimes v. Barr, 962 F.3d 1175, 1188 (9th Cir. 2020); Haile v. Holder,

658 F.3d 1122, 1133 (9th Cir. 2011).

      PETITION DENIED IN PART AND GRANTED IN PART.




                                          8